Geo Point Technologies, Inc. Appoints New President, CFO and Director New CEO, Jeffrey Jensen, gives contracting and capital formation expertise to company; New CFO and Director, Jeffrey Brimhall, brings robust accounting and reporting experience Salt Lake City, April 1, 2010 - Geo Point Technologies, Inc. (OTCBB:GNNC.OB), a provider of resources and expertise to resolve environmental compliance problems involving soil and groundwater assessment, monitoring and remediation, disposal and recycling and complete gasoline service station retrofitting, today announced that it has reorganized its management team, and added a new officer and director, to enable the company to execute its growth strategy. Jeffrey Jensen was appointed President and Chief Executive Officer of the company, replacing William Lachmar, who stepped down as President and CEO to focus on the environmental remediation activities of the company.Mr. Lachmar will remain as a director and was named Manager of Environmental Remediation.Mr. Jensen has been a director of Geo Point as well as Secretary and Treasurer since August 2007.Mr. Jensen also serves as president and owner of the Jensen Consulting Group, a business consulting firm that helps start-up companies perform financial analysis, forecast cash flow needs, and draft plans and approaches to secure investment capital.In 2003, he founded Pacific Industrial Contractor Screening, a proprietary online clearinghouse that assists petrochemical companies prequalify contractors, and served as its Chief Information Officer from 2003 to 2007.Mr. Jensen earned an M.B.A. from Brigham Young University in 2006 and a B.S. in Electrical and Computer Engineering, magna cum laude, from Brigham Young University in 2003. Jeffrey Brimhall was named CFO, Secretary and Treasurer of the company and was appointed as a director, filling the vacancy left by Clarence O. Durham, who tendered his resignation as a director of the company.Mr. Durham had served as a director since the company’s incorporation and is now retiring.Mr.
